DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II (claims 9-20) in the reply filed on 3/4/2021 is acknowledged.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “a protecting member” in line x and later refers to “the protection member” (see line x). Either these two members are the same (although they have slightly different names) or there is an issue of lack of antecedent basis.  For the purposes of this office action, it will be assumed the two members are the same and that the above recitations are equivalent of “a 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0271715), hereinafter Lee, in view of . Huang (US 2003/0146519), hereinafter Huang.

Regarding claim 9, Lee (refer to Figures 1, 2A and 2B) teaches an apparatus for testing semiconductor chips, the apparatus (para 27-28) comprising: 
a test wall (110, para 31) configured to define a test space; 

a protecting member (143 and 121 attached to it – see para 38 and para 49) coupled to the test wall (110) and configured to cover (i.e. act as a top cover, where 143 forms the top roof and 121 forms sidewalls of the cover) the semiconductor chips during testing. 
Whereas Lee teaches that “numerous” types of semiconductor and/or electronic devices may be tested (para 30 of Lee), Lee does not teach that the testing is specifically of “flip chips” (as recited in claim 1); i.e. the structure connecting the semiconductor chip (P) with the package substrate (B) is “a conductive bump electrically connecting the semiconductor chip with the package substrate”. Huang teaches that flip chips are a common type of semiconductor device, wherein conductive bumps electrically connect the semiconductor chip with a substrate (para 2). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Lee so that the testing is specifically of “flip chips” (as recited in claim 1); i.e. the structure connecting the semiconductor chip (P) with the package substrate (B) is “a conductive bump electrically connecting the semiconductor chip with the package substrate” (also valid for claim 12).  The ordinary artisan would have been motivated to modify Lee for at least the purpose of using a known 
.
Regarding claims 12-13, Lee (refer to Figures 1, 2A and 2B) teaches the apparatus of claim 9, wherein the protection member (143 and 144) comprises a groove (gap between 144 and B in which P are located with clearance on top in orientation of Figure 2A) configured to receive the semiconductor chips (P) – as recited in claim 12, wherein (as recited in claim 13) the groove has a depth greater than a sum of a thickness of a semiconductor chip (P) of the plurality of semiconductor chips and a thickness of the structure connecting (i.e. flip-chip interconnection or conductive bump electrically connecting, as modified for claim 9) the semiconductor chip (P) with the package substrate (B). 

Regarding claim 14, Lee (refer to Figures 1, 2A and 2B) teaches the apparatus of claim 13, but does not teach that the groove has “a depth between 0.5 millimeters to 10.5 millimeters”. However, Lee teaches that the groove has a depth greater than the height of a semiconductor chip (P) and shows a clearance space above the semiconductor chip (P) – see Figure 2A.  Given that the claimed depth is a known results effective variable and its dependence on height of the semiconductor chip and a clearance is also known (as explained above), varying the claimed depth would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Lee so that the groove has a depth of a specific value, such as the claimed “between 0.5 millimeters to 10.5 millimeters” .  The ordinary artisan would have been motivated to modify Lee at least for the purpose of providing a depth that is larger than the height of the assembled semiconductor chip but provides the minimum clearance, as dictated by test equipment design.

Regarding claim 18, Lee (refer to Figures 1, 2A and 2B) teaches the apparatus of claim 9, but is silent about the protection member comprising “at least one of a conductive material and a dissipative material”.  However, steel is a common material used to build testing equipment; for example, Lee teaches that the test wall (110, para 31) may include steel plate having sufficient strength and rigidity to withstand testing conditions (para 34); and may also be the material for 121 (para 40). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Lee so that the protection member comprises at least a conductive material like a metal alloy, such as steel.  The ordinary artisan would have been motivated to modify Lee for at least the purpose of providing a material that is known to have sufficient strength and rigidity to withstand testing conditions (para 34 lf Lee).
Claims 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Huang, as applied to claim 9 above, and further in view of  Mo (US 2013/0323864), hereinafter Mo.

Regarding claims 10, 11 and 17, Lee (refer to Figures 1, 2A and 2B) teaches the apparatus of claim 9, wherein the test board (120) comprises a substrate stage (122) configured to receive (best seen in Figure 2A) the package substrate (B); 
a support (121, see para 38) configured to support the substrate stage (122) but does not teach that the support is also configured to be movable; i.e. configured to “vertically move the substrate stage to place the substrate stage in contact with the package substrate”. Further, although Lee teaches receiving an electrical signal for testing (para 29, last sentence), Lee does not teach “a plurality of test pines arranged on the substrate stage to electrically connect terminals of the package substrate with the substrate stage to receive an electrical signal”; and still further comprising (as recited in claim 11) “a substrate-fixing member configured to fix the package substrate when the package substrate is loaded into the test space”.  Further, Lee does not teach (as recited in claim 17) that the protection member is “installed at an upper surface of the test wall; and the protection member is moved downward, when the package substrate with the electrically connected plurality of semiconductor chips is loaded into the test space, to contact an edge portion of the package substrate”. 
		Mo (refer to Figure 1) teaches an apparatus (10) for testing chips, the apparatus comprising a test board (400) that comprises a substrate stage (shown in the cutout in 400 in Figure 1) configured to receive package substrate (20) to be tested and 
		It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Lee so that the support is configured to vertically move the substrate stage to place the substrate stage in contact with the package substrate” and “a plurality of test pines arranged on the substrate stage to electrically connect terminals of the package substrate with the substrate stage .  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Huang, as applied to claim 14 above, and further in view of  Chi (US 5,668,305), hereinafter Chi.

Regarding claims 15-16, Lee (refer to Figures 1, 2A and 2B) teaches the apparatus of claim 13, but does not teach that the protection member further comprises “partitions arranged in the groove to form spaces for individually receiving semiconductor chips of the plurality of semiconductor chips” (as recited in claim 15), wherein the protection member further (as recited in claim 16) comprises “vacuum holes formed in the 
It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Lee so that the protection member further comprises “partitions arranged in the groove to form spaces for individually receiving semiconductor chips of the plurality of semiconductor chips” (as recited in claim 15), wherein the protection member further (as recited in claim 16) comprises “vacuum holes formed in the partitions to provide a vacuum to the spaces”.  The ordinary artisan would have been motivated to modify Lee for at least the purpose of forming a groove with partitions that enable maintaining a required environment (such as pressure) for further accommodating specialized testing of each individual semiconductor chip of the package substrate, such as for high pressure testing of semiconductor chips (Col. 4, lines 50-52 of Chi).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chi (US 5,668,305), hereinafter Chi.

Regarding claims 19-20, Lee (refer to Figures 1, 2A and 2B) teaches an apparatus for testing (para 29) non-molded bare semiconductor chips (P, see para 30) on a package substrate, (B that is immediately under 144, see para 29 and 32) the apparatus comprising: 
a protecting member (comprising 144 and 120 shown in contact with 144 in Figure 2A, noting that 120 comprises 122, 121 and 121b – see para 38) configured to contact an edge portion (best seen in Figure 2A) of the package substrate (B) during a test process (i.e. test process to “apply a test signal to the test object P”, as described in para 29), the protection member including a groove (i.e. space between P and bottom surface of 144 in orientation of Figure 2A) to receive the semiconductor chips (P),
wherein the groove provides a gap (gap between bottom surface of 144 and top surface of P in orientation of Figure 2A) between the protection member (144) and a corresponding semiconductor chip (P) to provide clearance between the protection member and each surface of the semiconductor chip. 
Lee does not teach that the said groove is “divided into a plurality of partitions” configured to “individually” receive the semiconductor chips, wherein the forming a gap is “between the partition” and a corresponding “individual” semiconductor chip “in the partition” so that the clearance is between “the partition” and each surface of the semiconductor chip (as recited in claim 19), and wherein (as recited in claim 20) the protection member “further comprises vacuum holes for providing a vacuum to the partitions during the testing process”. Chi (US 5,668,305) (refer to Figures 1-2) teaches an apparatus for testing (Col. 1, lines 6-9) bare semiconductor chips (183, see Col. 2, 
It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Lee so that the said groove is “divided into a plurality of partitions” configured to “individually” receive the semiconductor chips, wherein the forming a gap is “between the partition” and a corresponding “individual” semiconductor chip “in the partition” so that the clearance is between “the partition” and each surface of the semiconductor chip (as recited in claim 19), and wherein (as recited in claim 20) the protection member “further comprises vacuum holes for providing a vacuum to the partitions during the testing process.  The ordinary artisan would have been motivated to modify Lee for at least the purpose of forming a groove with partitions that enable maintaining a required environment (such as pressure) for further accommodating specialized testing of each individual semiconductor chip of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AJAY ARORA/Primary Examiner, Art Unit 2892